DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II and Species II in the reply filed on 11/18/2021 is acknowledged.
Claims 1-10 and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I and Species I of invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Claim Objections
Claim 14 is objected to because is recites “receiving sensor readings” instead of “receiving the sensor readings”; 
Claim 15 is objected to for reciting “each individual location” instead of “each individual location in the plurality of locations”.
Claims 19 and 20 are objected to because they end with a “,.” Instead of a full stop period “.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: 
“computing a relative position”: The term “relative” is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what entity this position is relative, and which will distinguish it from the absolute position recited earlier in the claim (i.e., how is the relative position different from the absolute position); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
Claims 12, 14-20 depend from claim 11, include all of its limitations and do not cure its deficiencies, rendering them indefinite under the same rationale.
Claim 14 recites:
“ 1computing a relative position for the vehicle comprises 2computing a relative position for the vehicle using the IMU readings, the velocity readings and the visual information”: It is unclear if the first and second relative position computation is the same as or different from the relative position computation recited in the independent claim; it is also unclear if the second relative position computation is intended to reinforce the first relative position computation (i.e. relative position in 1 is the same as the relative position in 2), or it is intended to further add a step of computing a different relative position that is using the IMU, velocity, and visual data; 
Claims 15-20 depend from claim 14, include all of its limitations, and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 15
“the local area”: there is insufficient antecedent basis for the local area in the area nor in the claim from which it depends;
“surface type”: the applicant recites the term “type” in this claim (and claims 16-20) which renders the claim indefinite because  it is unclear what “type” was intended to convey; further, the specification doesn't appear to further define the different types of surfaces, nor does it distinguish the surface type from the surface itself (i.e. a roadside or a side walk is considered a surface or a surface type?) thus, the metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite; [for examination purposes, the term surface type is broadly interpreted as the “surface currently being travelled on by the vehicle”];
“determining a current surface currently being traveled on”: It is unclear if this determination of a current surface currently being travelled on by the vehicle is the same as or different from the one recited in claim 11 from which it depends;
Claims 16-20 depend from claim 15, include all of its limitations, and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claims 17-20 recite:
“determining a current transition surface type”: The claims already recites that it determines surface transitions between surfaces/surface types; so it is unclear what a “current transition surface type” is; (i.e. does it mean current transition “between surface types”; or current surface type “after” a transition has taken place?) –see rejection of the term “type” in paragraph 9 above; 
Claim 20 recites: 
“the confidence level of each”: There is insufficient antecedent basis for this term in the claim nor in the claims from which it depends rendering its metes and bounds vague and indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11, 12, and 14-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “computing an absolute position for the vehicle, computing a relative position for the vehicle, computing a determined vehicle position using the absolute position and the relative position computed for the vehicle; and determining a current surface currently being traveled on by the vehicle”.
The limitations of computing and determining the absolute, relative, determined position and surface the vehicle travels on, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the language of, “computing the positions and determining the surface currently being traveled on” in the context of this claim encompasses the user to perform an evaluation of sensor data to estimate/calculate a relative and an absolute position of the vehicle, estimate the vehicle position based on the relative and absolute positions, and determine the type of surface being travelled on based on the estimated position. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements– “receiving position signals for the vehicle” and “receiving sensor 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving position signals and sensor readings from on-board sensors, is considered as well-known, routine, conventional steps in the art in the form of data gathering which cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Dependent claims 12, and 14-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibrahim (US20110098922A1).
Regarding claim 11, Ibrahim discloses a location and governance method for a light electric vehicle, the location and governance method comprising: 
receiving position signals for the vehicle; and computing an absolute position for the vehicle based on the position signals (Fig. 1: Satellite Signal 36, GPS Device 24; Fig. 13, GPS Position; [0030]: “related to the vehicle GPS position. In most vehicles, the GPS or receiver 24 then applies the vehicle's known position to the map database to display the location of the vehicle”)
receiving sensor readings associated with the vehicle from a plurality of sensors on-board the vehicle (Fig.1: Yaw Rate 38; Speed sensor 40; Fig. 13, Vehicle Speed 29, Yaw rate 27); ; 
computing a relative position for the vehicle based on the sensor readings associated with the vehicle (Fig. 1; INS 22; [0029]: “The inertial navigation system 22 is also provided with, a GPS receiver 24, a map database 26, and yaw rate module 27 and vehicle speed sensors 29”; Note: Inertial Navigation Systems uses the data from motion sensors (such as accelerometers) and rotation sensors (such as gyroscopes) to continuously calculate by dead reckoning the position, the orientation, and the velocity (direction and speed of movement) of a moving object, so the INS is considered to produce a “relative position estimate” –Broadest reasonable interpretation and by inherency); and 
computing a determined vehicle position using the absolute position and the relative position computed for the vehicle (Fig. 1, GPS/INS INTEGRATION 12, Vehicle Positioning 14; [0030]: “In the GPS/INS integration module 12, the GPS position is augmented using, for example, a Kalman filter, with the yaw rate 38 and the vehicle speed 40 obtained through the inertial navigation system 22. The information from the GPS/INS integration module 12 is provided to the vehicle positioning module 14, where the vehicle position is calculated in a global coordinate system”); and 
determining a current surface currently being traveled on by the vehicle based on the determined vehicle position ([0035]; [0036]: “the system 10 may use the look-ahead module 18 to predict the vehicle's most probable path and other alternative paths by using the vehicle's travel direction, the map database and other vehicle sensors to identify one way, two way and divided roads, as well as highways and vehicle lane data”; [0045]: “whether the vehicle 100 is on a highway 150 or on a service drive 152 using aided signals such as the posted/ advisory speed, the vehicle speed, and road boundary types. This aids in locating the vehicle on the appropriate road, and therefore to extract the correct candidate set. If a posted/ advisor speed VP/ AD exits for the candidate road exists in the map database 26, the cost function shown in FIG. 10 is employed and assigned a precedence level 2. This cost function can be employed in any situation to help locate the vehicle on the correct road”- See Fig. 9; BRI of surface currently being traveled on is interpreted to be a highway, service drive, etc….)
Regarding claim 12, Ibrahim discloses generating a governance command for the vehicle based on the current surface currently being traveled on by the vehicle ([0032]: “curve speed warning, adaptive front lighting, adaptive cruise control, lane departure warning and more”; Fig. 13, CSW Algorithms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim in view of Zhang (US20100098290A1).
Regarding claim 14, Ibrahim discloses receiving sensor readings associated with the vehicle from a plurality of sensors on-board the vehicle comprises: 
receiving inertial measurement unit (IMU) readings from an IMU, and determining inertial movement measurements for the vehicle based on the IMU readings (Fig. 1: INS 22; [0029]); 
receiving velocity readings from a velocity sensor and determining a velocity of the vehicle based on the velocity readings (Fig. 1, Velocity Sensor 40; [0029]; [0030]); 
wherein computing a relative position for the vehicle comprises computing a relative position for the vehicle using the IMU readings, and the velocity readings (Fig. 1 and Fig. 13; Vehicle speed data goes into INS 22 which is interpreted to provide “relative position” which, in combination with GPS signals lead to the final position estimation of the vehicle through vehicle positioning 14).
However, Ibrahim does not explicitly state receiving visual information from a camera, and determining relative movement and position of the vehicle based on the visual information. 
On the other hand, Zhang teaches receiving visual information from a camera, and determining relative movement and position of the vehicle based on the visual information ([0006]; [0007]; [0009]; Figures 2, 3, 8 and 9).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Ibrahim reference and include features from the Zhang reference to receiving visual information from a camera, and determining relative movement and position of the vehicle based on the visual information. Doing so would enable a more precise estimation of the relative position and movement of the vehicle. 
Regarding claim 15
determining one or more most-likely locations for the vehicle based on the absolute position and the relative position computed for the vehicle (Fig. 1 and 13, Map matching module 16; [0031]: “The map matching module 16, implemented with a map matching algorithm, receives the position estimate from the vehicle positioning module 14 and information from the map database 26 to calculate the vehicle position on the map”; -vehicle position on the map to determine most-likely paths is considered to read on the most-likely location (i.e, the location at which the vehicle is most likely to be at on the map given the position estimates));
determining a location surface type for each of the one or more most-likely locations for the vehicle using a spatial database comprising a plurality of locations in the local area, and a surface type for each individual location ([0031]: “The look-ahead module 18 then receives the map position information from the map matching module 16, as well as information from the vehicle positioning module 14 and the map database 26, and looks ahead in the map from the calculated map position and calculates the candidate list of probable intended driving paths, in particular, a most likely path (MLP) based on probabilities”; [0035]-[0037]: identifying the most-likely path (considered to read on the location surface type) for the identified map position, this MLP comes from a list of all possible candidate paths (and their associated confidence levels) within the look-ahead distance will be calculated to determine the candidate path with the highest confidence level, that is, the MLP; [0038]: each confidence level associated with a candidate road comes from various parameters which include position; [0045]); and 
wherein determining a current surface currently being traveled on by the vehicle comprises using the one or more most-likely locations for the vehicle and the location surface type for each of the one or more most-likely locations ([0045]).
Regarding Claim 17, Ibrahim discloses detecting surface transitions between surface types and determining a current transition surface type based on the IMU readings and wherein determining a 
However, Ibrahim does not explicitly state detecting surface transitions between surface types and determining a current transition surface type based on the visual information.
On the other hand, Zhang teaches detecting surface transitions between surface types and determining a current transition surface type based on the visual information ([0009]; [0045]; [0073]: “identifying pixels representing edges or transitions in the visual data”; [0084]: “accurately estimate a significant change or transition in height of the snow in front of the vehicle can be used to identify a road surface for travel”; 
It would have been obvious for someone with ordinary skill in the art to modify teachings of the Ibrahim reference and include features from the Zhang reference, do determine surface transitions and surface types accordingly. Doing so would improve confidence in the detected path or surface where the vehicle is traveling.
Regarding claim 18, Ibrahim does not explicitly state inferring an image classifier surface type based on the visual information, and wherein determining a current surface currently being traveled on by the vehicle comprises using the image classifier surface type.
On the other hand, Zhang teaches inferring an image classifier surface type based on the visual information, and wherein determining a current surface currently being traveled on by the vehicle comprises using the image classifier surface type ([0036]: “This method subdivides image 10 and identifies a sub-image or patch 60 of ground 20 for analysis, extracts features or analyzes the available visual information from patch 60 to identify any interesting or distinguishing features within the patch, and classifies the patch according to a confidence likelihood of being a clear path according to analysis of the features”; [0039]; [0084]: “Feature tracking from one image frame to the next can be complicated 
It would have been obvious for someone with ordinary skill in the art to modify teachings of the Ibrahim reference and include features from the Zhang reference, inferring an image classifier surface type based on the visual information, and determine a current surface currently being traveled on by the vehicle comprises using the image classifier surface type. Doing so would improve confidence in the detected path or surface where the vehicle is traveling.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim and Zhang in further view of BOJANOWSKI (US-20170349148-A1).
Regarding claim 16, Ibrahim discloses:
the IMU readings and the velocity readings (Fig. 1 and 13 INS 22, vehicle speed sensor 40, vehicle speed 29); and 
determining one or more most-likely surface types where the vehicle is located and wherein determining a current surface currently being traveled on by the vehicle comprises using the one or more most-likely surface types where the vehicle is located (Fig. 13, Map matching 18, ([0031]: “The look-ahead module 18 then receives the map position information from the map matching module 16, as well as information from the vehicle positioning module 14 and the map database 26, and looks ahead in the map from the calculated map position and calculates the candidate list of probable intended driving paths, in particular, a most likely path (MLP) based on probabilities”; [0035]-[0037]: identifying the most-likely path (considered to read on the location surface type) for the identified map position;[0038];[0045]).
However, Ibrahim does not explicitly state:
extracting vibration features based on the IMU readings and the velocity readings, 
determining image preprocessor surface types based on the visual information, and 
determining one or more most-likely surface types where the vehicle is located based on the vibration features and the image preprocessor surface types.
On the other hand, Zhang teaches:
determining image preprocessor surface types based on the visual information, and determining one or more most-likely surface types where the vehicle is located based on the image preprocessor surface types ([0083]: “Ground plane estimation analysis, or compiling a map describing height variation in the surface in front of the vehicle, is useful to describe a flat surface upon which the vehicle may be driven. It will be appreciated that flat does not preclude driving upon a hill or curved road surface, but rather points to an acceptably uniform surface allowing regular travel of the vehicle”; [0084]; [0090]: Snow elevation Analysis).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features from the Zhang reference, and determining image preprocessor surface types based on the visual information, and determining one or more most-likely surface types where the vehicle is located based on the image preprocessor surface types. Doing so would provide a better prediction of the surface type where the vehicle is driving.
Furthermore, BOJANOWSKI teaches:
extracting vibration features and determining one or more most-likely surface types where the vehicle is located based on the vibration features ([0055]; [0056]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features from the BOJANOWSKI reference, and extracting vibration features to determine one or more most-
Regarding claim 19, Ibrahim discloses:
the IMU readings and the velocity readings (Fig. 1 and 13 INS 22, vehicle speed sensor 40, vehicle speed 29); and 
detecting surface transitions between surface types and determining a current transition surface type based on the IMU readings (Fig. 2: Transition from a highway to an exit ramp, lane change; [0039]; [0040]: using the speed change (inputted into the INS)-reads on using the IMU readings),
determining one or more most-likely surface types where the vehicle is located ,and wherein determining a current surface currently being traveled on by the vehicle comprises using the one or more most-likely surface types where the vehicle is located, the current transition surface type to determine the current surface currently being traveled on by the vehicle (Fig. 13, Map matching 18, ([0031]: “The look-ahead module 18 then receives the map position information from the map matching module 16, as well as information from the vehicle positioning module 14 and the map database 26, and looks ahead in the map from the calculated map position and calculates the candidate list of probable intended driving paths, in particular, a most likely path (MLP) based on probabilities”; [0035]-[0037]: identifying the most-likely path (considered to read on the location surface type) for the identified map position;[0038];[0045]).
However, Ibrahim does not explicitly state:
extracting vibration features based on the IMU readings and the velocity readings, 
determining image preprocessor surface types based on the visual information, 
determining one or more most-likely surface types where the vehicle is located based on the vibration features and the image preprocessor surface types, 
determining a current transition surface type based on the visual information, 
inferring an image classifier surface type based on the visual information, 
determining a current surface currently being traveled on by the vehicle comprises using the image classifier surface type.
On the other hand, Zhang teaches:
determining image preprocessor surface types based on the visual information, determining one or more most-likely surface types where the vehicle is located based on the image preprocessor surface types ([0083]: “Ground plane estimation analysis, or compiling a map describing height variation in the surface in front of the vehicle, is useful to describe a flat surface upon which the vehicle may be driven. It will be appreciated that flat does not preclude driving upon a hill or curved road surface, but rather points to an acceptably uniform surface allowing regular travel of the vehicle”; [0084]; [0090]: Snow elevation Analysis); 
determining a current transition surface type based on the visual information, inferring an image classifier surface type based on the visual information, determining a current surface currently being traveled on by the vehicle comprises using the image classifier surface type ([0036]: “This method subdivides image 10 and identifies a sub-image or patch 60 of ground 20 for analysis, extracts features or analyzes the available visual information from patch 60 to identify any interesting or distinguishing features within the patch, and classifies the patch according to a confidence likelihood of being a clear path according to analysis of the features”; [0039]; [0084]: “Feature tracking from one image frame to the next can be complicated by the lack of contrast in snowy surfaces or the transient and noisy images that can be collected of a snow covered road. However, a method to accurately estimate a significant change or transition in height of the snow in front of the vehicle can be used to identify a road surface for travel”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features 
Furthermore, BOJANOWSKI teaches:
extracting vibration features and determining one or more most-likely surface types where the vehicle is located based on the vibration features ([0055]; [0056]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Ibrahim reference and include features from the BOJANOWSKI reference, and extracting vibration features to determine one or more most-likely surface types where the vehicle is located. Doing so would provide a better prediction of the surface type where the vehicle is driving. 
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669